Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of claims
1.	Claims 15-21 are pending. Claims 1-14 and 22-38 are cancelled.  Accordingly, claims 15-21 in conjunction with SEQ ID NO: 43 are examined on merits in this Office action.  
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
2.	Initialed and dated copies of Applicant’s IDS form 1449 filed in the papers of 01/23/2020, 02/19/2020, 04/29/2020, 07/13/2020 and 01/22/2021 are attached to the instant Office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
3.	The listing of references in the specification (see pages 76-79) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
4.	Claims 15, 16, 17, 18 and 19 are objected to because of the following informalities:  
	Claim 15 is objected for not having punctuation mark --,--- before “said exogenous nucleic acid” in line 2.

	In claim 15, lines 7-8, it is suggested to change “said plant” to ---a transformed plant--- for proper antecedent basis.
In claim 15, line 8: it is suggested to insert ---transformed--- before “plant cell” for proper antecedent basis.
	In claim 15, last line: it is suggested to insert ---exogenous--- before “nucleic acid--- for proper antecedent basis.
	Claim 16 is objected for having improper article before “polypeptide” in line 2.  It is suggested to change “a” to ---said---.
In claim 17, line 1: it is suggested to insert ---transformed--- before “plant cell” for proper antecedent basis.
Claim 18 is objected for erroneously reciting “any one of” before “claims 15”.  It is suggested to change the recitation “plant cell of any one of claims 15” to ---transformed plant cell of claim 15---.
Claim 19, line 1: it is suggested to insert ---transformed--- before “plant is” for proper antecedent basis.
In claim 19, last line: it is suggested to change the recitation “or” to ---and--- for proper Markush grouping in claim construction.
	Appropriate action is requested.
  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method, plant cell or plant comprising transformation with a nucleic acid encoding the polypeptide as set forth in SEQ ID NO: 43, wherein expression of said polypeptide results in increased tolerance to salinity in said transgenic plant cell or plant, does not reasonably provide enablement for (i) a nucleic acid encoding a polypeptide having 85%, 90%, or 95% identity to SEQ ID NO: 43.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
Claims are broadly drawn to a plant cell transformed with an exogenous nucleic acid, said exogenous nucleic acid comprising a heterologous promoter operably linked to a nucleotide sequence encoding a polypeptide wherein said polypeptide has 85 percent or greater sequence identity to the amino acid sequence of SEQ ID NO:43, and wherein overexpression of said polypeptide in said plant grown from said plant cell results in an increased level of tolerance to salinity or oxidative stress as compared to the corresponding level in tolerance to salinity or oxidative stress of a control plant of the same species cultivated under the same conditions that does not comprise said nucleic acid, or wherein the nucleotide sequence encodes a polypeptide having 90 percent or greater sequence identity to the amino acid sequence of SEQ ID NO:43, or wherein the nucleotide sequence encoding said polypeptide exhibits 95 percent or greater sequence identity to the amino acid sequence of SEQ ID NO:43, or a transgenic plant 
Claims 15 is directed to a nucleic acid encoding a protein having at least 85% sequence identity to instant SEQ ID NO: 43 and having the function of increasing salinity or oxidative stress tolerance upon expression in a plant.
Claim 16 is directed to a nucleic acid encoding a polypeptide having at least 90% sequence identity to instant SEQ ID NO: 43 and having the function of increasing salinity or oxidative stress tolerance upon expression in a plant.
Claim 17 is directed to a nucleic acid encoding a polypeptide having at least 95% sequence identity to instant SEQ ID NO: 43 and having the function of increasing salinity or oxidative stress tolerance upon expression in a plant.
The instant specification, however, only provides guidance for how to make and use a nucleotide sequence (ME18973; Ceres cDNA ID 23457556) encoding the polypeptide of SEQ ID NO: 43 and overexpressing said polypeptide in transgenic plants which exhibited increased tolerance to salinity as compared to wild-type control plants.  See in particular, example 9 at pages 63-64; Table 9.  It may be noted that SEQ ID NO: 43 is a IQ-motif-EF hand-BS domain containing protein.
The breadth of claims encompass unspecified changes in the amino acid sequence of SEQ ID NO: 43.  For example, 85%, 90%, and 95% identity to SEQ ID NO: 43 would encompass polypeptides having 
The state of related art suggests that proteins containing IQ-calmodulin-binding motif domain or IQ-motif-EF hand-BS domain are implicated in diverse cellular roles.  See for example, Kang et al. (Cell death and differentiation, 13:84-95, 2006; see in particular, abstract, introduction; figure 9) who teach that AtBAG6, calmodulin-binding protein involved in programmed cell death in plants and yeast.  The calmodulin protein taught in the reference has IQ-calmodulin-binding motif.  Also see Rhoads et al. (The FASEB Journal, 11:331-340, 1997; see abstract, introduction) who teach that calmodulin binding proteins that interact with a diverse group of proteins are implicated in diverse cellular pathways.
The instant specification also fails to provide guidance on how to make nucleic acid sequences encoding a functional protein with 85%, 90%  or 95% sequence identity to SEQ ID NO: 43, and exhibiting the trait of increased salinity and/or oxidative stress tolerance upon expression in a plant cell or plant.
The specification at page 20, paragraph 082, says:
“Variants of salinity tolerance and/or oxidative stress tolerance-modulating polypeptides typically have 10 or fewer conservative amino acid substitutions within the primary amino acid sequence, e.g., 7 or fewer conservative amino acid substitutions, 5 or fewer conservative amino acidsubstitutions, or between 1 and 5 conservative substitutions.” 
The specification does not provide guidance in the specification with respect to making random amino acid changes (e.g. substitutions, deletions etc.) in SEQ ID NO: 43, and still maintaining the function of increasing oxidative stress tolerance or salt tolerance upon expression in a plant.  
Thus, from the guidance in the specification, it would appear that the vast majority of the amino acids in SEQ ID NO: 43 could be substituted with any other amino acid.
The instant specification fails to provide guidance for which amino acids of the protein of SEQ ID NO: 43 can be altered and to which other amino acids, and which amino acids must not be changed, to maintain the functional activity of the protein.  The specification also fails to provide guidance for which 
The specification does not provide guidance in the specification with respect to making amino acid changes in the protein SEQ ID NO: 43 and which has the property of improving plant cell characteristics as claimed.
Thus, from the guidance in the specification, it would appear that the vast majority of the amino acids in the protein of SEQ ID NO: 43 could be changed with any other amino acid.
The instant specification fails to provide guidance for which amino acids of SEQ ID NO: 43 can be altered and to which other amino acids, and which amino acids must not be changed, to maintain the functional activity of the protein.  The specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and still produce a functional protein.
Making amino acid changes in the of SEQ ID NO: 43 is unpredictable.  While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions (see for example, Wells, Biochemistry 29:8509-8517, 1990, see pages 8511-8512, tables 1-2).  
Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claim encompasses more than a single amino acid changes in the protein of SEQ ID NO: 43.
Also see, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) who teach nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
Applicant has not provided working examples or guidance for selecting a sequence out of multitude of sequences which are encompassed by the breadth of the claims that would produce instantly claimed phenotypes upon expression in a plant.  
Applicant is reminded that the state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also, see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also, see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st 
Thus, making and analyzing proteins with large amino acid changes that have a biological activity would require undue experimentation.
Thus, making and analyzing proteins with large amino acid changes that also have the activity of increasing oxidative stress tolerance or salt tolerance  when overexpressed in a plant would require undue experimentation.
Thus, extensive teachings are required for making nucleic acids encoding a protein with large and unspecified changes in the amino acid of SEQ ID NO: 43 as encompassed by the claimed nucleic acids.  These teachings are not provided for by the specification.  The specification also fails to overcome the unpredictability of making large numbers of amino acid substitutions in SEQ ID NO: 43 protein as it provides no working examples of proteins with large and unspecified changes in the amino acid sequence of SEQ ID NO: 43.
	Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate multitude of sequences as encompassed by the claims that can still be used in the claimed method of obtaining a plant with instantly claimed phenotypic characteristics.  See Genentech, Inc. v. Novo Nordisk, A/S, USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.  
	Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with instantly claimed phenotypic characteristics, if such plants are even obtainable.
.  
6.	Claims 15-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claims are broadly drawn to a plant cell transformed with an exogenous nucleic acid, said exogenous nucleic acid comprising a heterologous promoter operably linked to a nucleotide sequence encoding a polypeptide wherein said polypeptide has 85 percent or greater sequence identity to the amino acid sequence of SEQ ID NO:43, and wherein overexpression of said polypeptide in said plant grown from said plant cell results in an increased level of tolerance to salinity or oxidative stress as compared to the corresponding level in tolerance to salinity or oxidative stress of a control plant of the same species cultivated under the same conditions that does not comprise said nucleic acid, or wherein the nucleotide sequence encodes a polypeptide having 90 percent or greater sequence identity to the amino acid sequence of SEQ ID NO:43, or wherein the nucleotide sequence encoding said polypeptide exhibits 95 percent or greater sequence identity to the amino acid sequence of SEQ ID NO:43, or a transgenic plant comprising the plant cell of claims 15, or wherein said plant is a member of a species selected from the group consisting of Panicum virgatum (switchgrass), Sorghum bicolor (sorghum, sudangrass), Miscanthus giganteus (miscanthus), Saccharum sp. (energycane), Populus balsamifera (poplar), Zea mays (corn), Glycine max (soybean), Brassica napus (canola), Triticum aestivum (wheat), Gossypium hirsutum (cotton), Oryza sativa (rice), Helianthus annuus (sunflower), Medicago sativa (alfalfa), Beta vulgaris (sugarbeet), or Pennisetum glaucum (pearl millet), or a product comprising seed or vegetative tissue comprising the transformed plant cell of from said transgenic plant, or wherein said product is a food or feed product comprising the seed or vegetative tissue.
Claims 15 is directed to a nucleic acid encoding a protein having at least 85% sequence identity to instant SEQ ID NO: 43 and having the function of increasing salinity or oxidative stress tolerance upon expression in a plant.

Claim 17 is directed to a nucleic acid encoding a polypeptide having at least 95% sequence identity to instant SEQ ID NO: 43 and having the function of increasing salinity or oxidative stress tolerance upon expression in a plant.
The instant specification, however, only describes a nucleotide sequence (ME18973; Ceres cDNA ID 23457556) encoding the polypeptide of SEQ ID NO: 43 and overexpressing said polypeptide in transgenic plants which exhibited increased tolerance to salinity as compared to wild-type control plants.  See in particular, example 9 at pages 63-64; Table 9.  It may be noted that SEQ ID NO: 43 is a IQ-motif-EF hand-BS domain containing protein.
The breadth of claims encompass unspecified changes in the amino acid sequence of SEQ ID NO: 43.  For example, 85%, 90% and 95% identity to SEQ ID NO: 43 would encompass polypeptides having unspecified changes in the amino acid sequence of SEQ ID NO: 43, and exhibiting the function of increased salinity and/or oxidative stress tolerance upon expression in a plant cell or plant..
The state of related art suggests that proteins containing IQ-calmodulin-binding motif domain are implicated in diverse cellular roles.  See for example, Kang et al. (Cell death and differentiation, 13:84-95, 2006; see in particular, abstract, introduction; figure 9) who teach AtBAG6, calmodulin-binding protein involved in programmed cell death in plants and yeast.  The calmodulin protein taught in the reference has IQ-calmodulin-binding motif.  Also see Rhoads et al. (The FASEB Journal, 11:331-340, 1997; see abstract, introduction) who teach that calmodulin binding proteins that interact with a diverse group of proteins are implicated in diverse cellular pathways. 
The breadth of 85%, 90% or 95% identity to SEQ ID NO: 43 encompasses unknown structures.  The specification fails to describe representative structures encompassed by the breadth 85%, 90%, or 
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity of SEQ ID NO: 43.  Applicant’s broadly claimed genus encompasses structures whose function is unrelated to the instantly claimed SEQ ID NO: 43.
	The only species described in the specification is SEQ ID NO: 43.  The representative structures (sequences) encompassed by the breadth of the claims are not described and thus their function is unknown.  
	One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NO: 43 is insufficient to describe the claimed genus.
	Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed. 
Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



7.	Claims 15-21 are rejected under 35 U.S.C. 102(b) as being anticipated by Alexandrov et al. (EP 1033405 A2, Published September 6, 2000).
Alexandrov et al. disclose a method of producing a transgenic plant comprising transformation of a plant cell with a gene construct or expression cassette which comprises a nucleotide sequence encoding a polypeptide of SEQ ID NO: 37295 which is 100% identical in sequence to instant SEQ ID NO: 43.  
The reference further discloses that said nucleotide sequence is operably linked to a heterologous promoter (35S CaMV) which drives the expression of said nucleotide sequence in the transgenic plant cell.  The reference also discloses obtaining transgenic plant from said transgenic plant cell.  The reference also discloses that said transgenic plant cell or transgenic plant is soybean, Brassica, corn or rice. The reference further discloses obtaining vegetative tissues and transgenic seeds (food or feed product) and progeny of the transgenic plant disclosed in the reference.  See in particular, pages 1-19; 22, 24-26; claims 1-34, page 329 and SEQ ID NOs: 37295. 
The property of increased salinity and/or oxidative stress tolerance would be inherent to the overexpression of a nucleotide sequence encoding SEQ ID NO: 37295 in Alexandrov et al. transgenic plant, unless Applicant provides evidence to contrary.  
 The homology results are as follows:
ID   AAG31101 standard; protein; 383 AA.
XX
AC   AAG31101;
XX
DT   15-JUN-2007  (revised)
DT   17-OCT-2000  (first entry)
XX
DE   Arabidopsis thaliana protein fragment SEQ ID NO: 37295.
XX
KW   Protein identification; signal transduction pathway; metabolic pathway;
KW   hybridisation assay; genetic mapping; gene expression control; promoter;
KW   termination sequence; BOND_PC; unknown protein;
KW   unknown protein [Arabidopsis thaliana]; hypothetical protein;
KW   hypothetical protein [Arabidopsis thaliana]; GO4672; GO5524; GO6468.
XX
OS   Arabidopsis thaliana.
XX
CC PN   EP1033405-A2.
XX
CC PD   06-SEP-2000.
XX
CC PF   25-FEB-2000; 2000EP-00301439.
XX

PR   05-MAR-1999;   99US-0123180P.
PR   09-MAR-1999;   99US-0123548P.
PR   23-MAR-1999;   99US-0125788P.
PR   25-MAR-1999;   99US-0126264P.
PR   29-MAR-1999;   99US-0126785P.
PR   01-APR-1999;   99US-0127462P.
PR   06-APR-1999;   99US-0128234P.
PR   08-APR-1999;   99US-0128714P.
PR   16-APR-1999;   99US-0129845P.
PR   19-APR-1999;   99US-0130077P.
PR   21-APR-1999;   99US-0130449P.
PR   23-APR-1999;   99US-0130510P.
PR   23-APR-1999;   99US-0130891P.
PR   28-APR-1999;   99US-0131449P.
PR   30-APR-1999;   99US-0132048P.
PR   30-APR-1999;   99US-0132407P.
PR   04-MAY-1999;   99US-0132484P.
PR   05-MAY-1999;   99US-0132485P.
PR   06-MAY-1999;   99US-0132486P.
PR   06-MAY-1999;   99US-0132487P.
PR   07-MAY-1999;   99US-0132863P.
PR   11-MAY-1999;   99US-0134256P.
PR   14-MAY-1999;   99US-0134218P.
PR   14-MAY-1999;   99US-0134219P.
PR   14-MAY-1999;   99US-0134221P.
PR   14-MAY-1999;   99US-0134370P.
PR   18-MAY-1999;   99US-0134768P.
PR   19-MAY-1999;   99US-0134941P.
PR   20-MAY-1999;   99US-0135124P.
PR   21-MAY-1999;   99US-0135353P.
PR   24-MAY-1999;   99US-0135629P.
PR   25-MAY-1999;   99US-0136021P.
PR   27-MAY-1999;   99US-0136392P.
PR   28-MAY-1999;   99US-0136782P.
PR   01-JUN-1999;   99US-0137222P.
PR   03-JUN-1999;   99US-0137528P.
PR   04-JUN-1999;   99US-0137502P.
PR   07-JUN-1999;   99US-0137724P.
PR   08-JUN-1999;   99US-0138094P.
PR   10-JUN-1999;   99US-0138540P.
PR   10-JUN-1999;   99US-0138847P.
PR   14-JUN-1999;   99US-0139119P.
PR   16-JUN-1999;   99US-0139452P.
PR   16-JUN-1999;   99US-0139453P.
PR   17-JUN-1999;   99US-0139492P.
PR   18-JUN-1999;   99US-0139454P.
PR   18-JUN-1999;   99US-0139455P.
PR   18-JUN-1999;   99US-0139456P.
PR   18-JUN-1999;   99US-0139457P.
PR   18-JUN-1999;   99US-0139458P.
PR   18-JUN-1999;   99US-0139459P.
PR   18-JUN-1999;   99US-0139460P.
PR   18-JUN-1999;   99US-0139461P.
PR   18-JUN-1999;   99US-0139462P.
PR   18-JUN-1999;   99US-0139463P.
PR   18-JUN-1999;   99US-0139750P.
PR   18-JUN-1999;   99US-0139763P.
PR   21-JUN-1999;   99US-0139817P.
PR   22-JUN-1999;   99US-0139899P.
PR   23-JUN-1999;   99US-0140353P.
PR   23-JUN-1999;   99US-0140354P.
PR   24-JUN-1999;   99US-0140695P.
PR   28-JUN-1999;   99US-0140823P.
PR   29-JUN-1999;   99US-0140991P.
PR   30-JUN-1999;   99US-0141287P.
PR   01-JUL-1999;   99US-0141842P.
PR   01-JUL-1999;   99US-0142154P.
PR   02-JUL-1999;   99US-0142055P.
PR   06-JUL-1999;   99US-0142390P.
PR   08-JUL-1999;   99US-0142803P.
PR   09-JUL-1999;   99US-0142920P.
PR   12-JUL-1999;   99US-0142977P.
PR   13-JUL-1999;   99US-0143542P.
PR   14-JUL-1999;   99US-0143624P.
PR   15-JUL-1999;   99US-0144005P.

PR   16-JUL-1999;   99US-0144086P.
PR   19-JUL-1999;   99US-0144325P.
PR   19-JUL-1999;   99US-0144331P.
PR   19-JUL-1999;   99US-0144332P.
PR   19-JUL-1999;   99US-0144333P.
PR   19-JUL-1999;   99US-0144334P.
PR   19-JUL-1999;   99US-0144335P.
PR   20-JUL-1999;   99US-0144352P.
PR   20-JUL-1999;   99US-0144632P.
PR   20-JUL-1999;   99US-0144884P.
PR   21-JUL-1999;   99US-0144814P.
PR   21-JUL-1999;   99US-0145086P.
PR   21-JUL-1999;   99US-0145088P.
PR   22-JUL-1999;   99US-0145085P.
PR   22-JUL-1999;   99US-0145087P.
PR   22-JUL-1999;   99US-0145089P.
PR   22-JUL-1999;   99US-0145192P.
PR   23-JUL-1999;   99US-0145145P.
PR   23-JUL-1999;   99US-0145218P.
PR   23-JUL-1999;   99US-0145224P.
PR   26-JUL-1999;   99US-0145276P.
PR   27-JUL-1999;   99US-0145913P.
PR   27-JUL-1999;   99US-0145918P.
PR   27-JUL-1999;   99US-0145919P.
PR   28-JUL-1999;   99US-0145951P.
PR   02-AUG-1999;   99US-0146386P.
PR   02-AUG-1999;   99US-0146388P.
PR   02-AUG-1999;   99US-0146389P.
PR   03-AUG-1999;   99US-0147038P.
PR   04-AUG-1999;   99US-0147204P.
PR   04-AUG-1999;   99US-0147302P.
PR   05-AUG-1999;   99US-0147192P.
PR   05-AUG-1999;   99US-0147260P.
PR   06-AUG-1999;   99US-0147303P.
PR   06-AUG-1999;   99US-0147416P.
PR   09-AUG-1999;   99US-0147493P.
PR   09-AUG-1999;   99US-0147935P.
PR   10-AUG-1999;   99US-0148171P.
PR   11-AUG-1999;   99US-0148319P.
PR   12-AUG-1999;   99US-0148341P.
PR   13-AUG-1999;   99US-0148565P.
PR   13-AUG-1999;   99US-0148684P.
PR   16-AUG-1999;   99US-0149368P.
PR   17-AUG-1999;   99US-0149175P.
PR   18-AUG-1999;   99US-0149426P.
PR   20-AUG-1999;   99US-0149722P.
PR   20-AUG-1999;   99US-0149723P.
PR   20-AUG-1999;   99US-0149929P.
PR   23-AUG-1999;   99US-0149902P.
PR   23-AUG-1999;   99US-0149930P.
PR   25-AUG-1999;   99US-0150566P.
PR   26-AUG-1999;   99US-0150884P.
PR   27-AUG-1999;   99US-0151065P.
PR   27-AUG-1999;   99US-0151066P.
PR   27-AUG-1999;   99US-0151080P.
PR   30-AUG-1999;   99US-0151303P.
PR   31-AUG-1999;   99US-0151438P.
PR   01-SEP-1999;   99US-0151930P.
PR   07-SEP-1999;   99US-0152363P.
PR   10-SEP-1999;   99US-0153070P.
PR   13-SEP-1999;   99US-0153758P.
PR   15-SEP-1999;   99US-0154018P.
PR   16-SEP-1999;   99US-0154039P.
PR   20-SEP-1999;   99US-0154779P.
PR   22-SEP-1999;   99US-0155139P.
PR   23-SEP-1999;   99US-0155486P.
PR   24-SEP-1999;   99US-0155659P.
PR   28-SEP-1999;   99US-0156458P.
PR   29-SEP-1999;   99US-0156596P.
PR   04-OCT-1999;   99US-0157117P.
PR   05-OCT-1999;   99US-0157753P.
PR   06-OCT-1999;   99US-0157865P.
PR   07-OCT-1999;   99US-0158029P.
PR   08-OCT-1999;   99US-0158232P.
PR   12-OCT-1999;   99US-0158369P.

PR   13-OCT-1999;   99US-0159294P.
PR   13-OCT-1999;   99US-0159295P.
PR   14-OCT-1999;   99US-0159329P.
PR   14-OCT-1999;   99US-0159330P.
PR   14-OCT-1999;   99US-0159331P.
PR   14-OCT-1999;   99US-0159637P.
PR   14-OCT-1999;   99US-0159638P.
PR   18-OCT-1999;   99US-0159584P.
PR   21-OCT-1999;   99US-0160741P.
PR   21-OCT-1999;   99US-0160767P.
PR   21-OCT-1999;   99US-0160768P.
PR   21-OCT-1999;   99US-0160770P.
PR   21-OCT-1999;   99US-0160814P.
PR   21-OCT-1999;   99US-0160815P.
PR   22-OCT-1999;   99US-0160980P.
PR   22-OCT-1999;   99US-0160981P.
PR   22-OCT-1999;   99US-0160989P.
PR   25-OCT-1999;   99US-0161404P.
PR   25-OCT-1999;   99US-0161405P.
PR   25-OCT-1999;   99US-0161406P.
PR   26-OCT-1999;   99US-0161359P.
PR   26-OCT-1999;   99US-0161360P.
PR   26-OCT-1999;   99US-0161361P.
PR   28-OCT-1999;   99US-0161920P.

  Query Match             100.0%;  Score 1961;  DB 1;  Length 383;
  Best Local Similarity   100.0%;  
  Matches  383;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGRATRWFKGLFGIKPSSCSGTDSGTISNRLDRSLCDSYETIPPNISEKEAAWLRSFYAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGRATRWFKGLFGIKPSSCSGTDSGTISNRLDRSLCDSYETIPPNISEKEAAWLRSFYAA 60

Qy         61 GEEEKERRTHAIA VAAATAAAADAAVAAAKAAAAVVRLQGQGKSGPLGGGKSREHRAAMQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GEEEKERRTHAIA VAAATAAAADAAVAAAKAAAAVVRLQGQGKSGPLGGGKSREHRAAMQ 120

Qy        121 IQCAFRGYLARKALRALRGVVKIQALVRGFLVRNQAAATLRSMEALVRAQKTVKIQRALR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IQCAFRGYLARKALRALRGVVKIQALVRGFLVRNQAAATLRSMEALVRAQKTVKIQRALR 180

Qy        181 RNGNAAPARKSTERFSGSLENRNNGEETAKIVEVDTGTRPGTYRIRAPVLSGSDFLDNPF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RNGNAAPARKSTERFSGSLENRNNGEETAKIVEVDTGTRPGTYRIRAPVLSGSDFLDNPF 240

Qy        241 RRTLSSPLSGRVPPRLSMPKPEWEECSSKFPTAQSTPRFSGGSPARSVCCSGGGVEAEVD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 RRTLSSPLSGRVPPRLSMPKPEWEECSSKFPTAQSTPRFSGGSPARSVCCSGGGVEAEVD 300

Qy        301 TEADANRFCFLSGEFNSGYMADTTSFRAKLRSHSAPRQRPESNASAGGWRRSIGGGGVRM 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TEADANRFCFLSGEFNSGYMADTTSFRAKLRSHSAPRQRPESNASAGGWRRSIGGGGVRM 360

Qy        361 QRQSCSGVREAVVGNIERRRMRW 383
              |||||||||||||||||||||||
Db        361 QRQSCSGVREAVVGNIERRRMRW 383


Accordingly, Alexandrov et al. anticipated the claimed invention.
8.	Claims 15-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nadzan et al. (US Patent Publication No. US 2013/0042367 A1, Published February 14, 2013, Filed October 4, 2012, seeks benefits from provisional filed prior to 3/14/2006).
The applied reference has a common assignee/inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 
Nadzan et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a plant transformation vector comprising an expression cassette which comprises a nucleic acid sequence encoding a polypeptide (SEQ ID NO: 3829) which has 100% sequence identity to instant SEQ ID NO: 43.  The reference further discloses that the vector comprising said nucleic acid sequence is operably linked to a promoter which is inherently capable of causing transcription in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide disclosed in the reference.  The reference also discloses a method of producing transgenic seeds, vegetative tissue or food and feed products from said transgenic plant, or wherein said transgenic plant is soybean.  See in particular, claims 1-26; paragraphs [0002] – [0694].  The sequence listing for SEQ ID NO: 3289 says: “useful for making plants with increased salt and oxidative stress tolerance”.
The property of increased tolerance to salt and oxidative stress would also be inherent to the method of making a transgenic plant comprising over-expressing Nadzan et al. protein of  SEQ ID NO: 3289 (100% identity with instant SEQ ID NO: 43 emphasis added) in Nadzan et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
The homology results are as follows:
US-13-644-359-3289
; Sequence 3289, Application US/13644359
; Patent No. 9777287; PGPB: 20130042367 A1
; GENERAL INFORMATION
;  APPLICANT: Nadzan, Gregory
;  TITLE OF INVENTION: NUCLEOTIDE SEQUENCES AND POLYPEPTIDES ENCODED THEREBY
;  TITLE OF INVENTION:USEFUL FOR MODIFYING PLANT CHARACTERISTICS AND PHENOTYPES
;  FILE REFERENCE: 2750-2197PUS1
;  CURRENT APPLICATION NUMBER: US/13/644,359
;  CURRENT FILING DATE: 2012-10-04
;  PRIOR APPLICATION NUMBER: US 13/465,846
;  PRIOR FILING DATE: 2012-05-07

;  PRIOR FILING DATE: 2007-07-07
;  PRIOR APPLICATION NUMBER: PCT/US03/25997
;  PRIOR FILING DATE: 2003-08-18
;  PRIOR APPLICATION NUMBER: US 11/779,266
;  PRIOR FILING DATE: 2007-07-17
;  PRIOR APPLICATION NUMBER: US 11/778,060
;  PRIOR FILING DATE: 2007-07-15
;  PRIOR APPLICATION NUMBER: US 11/248,547
;  PRIOR FILING DATE: 2005-10-12
;  PRIOR APPLICATION NUMBER: US 12/514,991
;  PRIOR FILING DATE: 2009-05-14
;  PRIOR APPLICATION NUMBER: PCT/US07/85007
;  PRIOR FILING DATE: 2007-11-16
;  PRIOR APPLICATION NUMBER: US 60/859,467
;  PRIOR FILING DATE: 2006-11-16
;  PRIOR APPLICATION NUMBER: US 12/445,005
;  PRIOR FILING DATE: 2009-04-09
;  PRIOR APPLICATION NUMBER: PCT/US07/81301
;  PRIOR FILING DATE: 2007-10-12
;  PRIOR APPLICATION NUMBER: US 60/851,585
;  PRIOR FILING DATE: 2006-10-12
;  PRIOR APPLICATION NUMBER: US 12/515,707
;  PRIOR FILING DATE: 2009-12-16
;  PRIOR APPLICATION NUMBER: PCT/US07/85439
;  PRIOR FILING DATE: 2007-11-21
;  PRIOR APPLICATION NUMBER: US 12/615,920
;  PRIOR FILING DATE: 2006-11-10
;  PRIOR APPLICATION NUMBER: US 11/114,963
;  PRIOR FILING DATE: 2005-04-25
;  PRIOR APPLICATION NUMBER: US 60/564,659
;  PRIOR FILING DATE: 2004-04-23
;  PRIOR APPLICATION NUMBER: US 12/605,261
;  PRIOR FILING DATE: 2009-10-23
;  PRIOR APPLICATION NUMBER: US 11/298,391
;  PRIOR FILING DATE: 2005-12-08
;  PRIOR APPLICATION NUMBER: US 60/635,115
;  PRIOR FILING DATE: 2004-12-08
;  PRIOR APPLICATION NUMBER: US 60/635,140
;  PRIOR FILING DATE: 2004-12-08
;  PRIOR APPLICATION NUMBER: US 12/377,106
;  PRIOR FILING DATE: 2009-02-11
;  PRIOR APPLICATION NUMBER: PCT/US07/75747
;  PRIOR FILING DATE: 2007-08-10
;  PRIOR APPLICATION NUMBER: US 12/541,607
;  PRIOR FILING DATE: 2009-08-14
;  PRIOR APPLICATION NUMBER: US 11/140,347
;  PRIOR FILING DATE: 2005-05-27
;  PRIOR APPLICATION NUMBER: US 60/575,309
;  PRIOR FILING DATE: 2004-05-27
;  PRIOR APPLICATION NUMBER: US 13/184,361
;  PRIOR FILING DATE: 2011-07-15
;  PRIOR APPLICATION NUMBER: US 11/140,450
;  PRIOR FILING DATE: 2005-05-27
;  PRIOR APPLICATION NUMBER: US 60/575,253
;  PRIOR FILING DATE: 2004-05-27
;  PRIOR APPLICATION NUMBER: US 11/654,357
;  PRIOR FILING DATE: 2007-01-16
;  PRIOR APPLICATION NUMBER: US 60/778,568
;  PRIOR FILING DATE: 2006-03-01
;  PRIOR APPLICATION NUMBER: US 60/758,831
;  PRIOR FILING DATE: 2006-01-13
;  PRIOR APPLICATION NUMBER: US 13/465,841
;  PRIOR FILING DATE: 2012-05-07
;  PRIOR APPLICATION NUMBER: US 11/858,117
;  PRIOR FILING DATE: 2007-09-19
;  PRIOR APPLICATION NUMBER: PCT/US07/06544
;  PRIOR FILING DATE: 2007-03-14
;  PRIOR APPLICATION NUMBER: US 12/918,609
;  PRIOR FILING DATE: 2010-11-22
;  PRIOR APPLICATION NUMBER: PCT/US09/34638
;  PRIOR FILING DATE: 2009-02-20
;  PRIOR APPLICATION NUMBER: US 61/030,152
;  PRIOR FILING DATE: 2008-02-20
;  PRIOR APPLICATION NUMBER: US 12/922,143
;  PRIOR FILING DATE: 2011-02-01

;  PRIOR FILING DATE: 2009-03-12
;  PRIOR APPLICATION NUMBER: US 61/036,396
;  PRIOR FILING DATE: 2008-03-13
;  PRIOR APPLICATION NUMBER: US 11/241,685
;  PRIOR FILING DATE: 2005-09-30
;  PRIOR APPLICATION NUMBER: US 60/615,080
;  PRIOR FILING DATE: 2004-09-30
;  PRIOR APPLICATION NUMBER: US 12/863,773
;  PRIOR FILING DATE: 2010-07-20
;  PRIOR APPLICATION NUMBER: PCT/US09/31609
;  PRIOR FILING DATE: 2009-01-12
;  PRIOR APPLICATION NUMBER: US 61/022,786
;  PRIOR FILING DATE: 2008-01-22
;  PRIOR APPLICATION NUMBER: US 13/465,841
;  PRIOR FILING DATE: 2012-05-07
;  PRIOR APPLICATION NUMBER: US 11/858,117
;  PRIOR FILING DATE: 2007-09-19
;  PRIOR APPLICATION NUMBER: PCT/US07/06544
;  PRIOR FILING DATE: 2007-03-14
;  PRIOR APPLICATION NUMBER: US 12/776,319
;  PRIOR FILING DATE: 2010-05-07
;  PRIOR APPLICATION NUMBER: US 11/324,093
;  PRIOR FILING DATE: 2005-12-29
;  PRIOR APPLICATION NUMBER: US 11/172,740
;  PRIOR FILING DATE: 2005-06-30
;  PRIOR APPLICATION NUMBER: US 60/584,826
;  PRIOR FILING DATE: 2004-07-01
;  PRIOR APPLICATION NUMBER: US 60/583,621
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: US 60/584,800
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: US 12/911,698
;  PRIOR FILING DATE: 2010-10-25
;  PRIOR APPLICATION NUMBER: US 11/324,098
;  PRIOR FILING DATE: 2005-12-29
;  PRIOR APPLICATION NUMBER: US 11/172,740
;  PRIOR FILING DATE: 2005-06-30
;  PRIOR APPLICATION NUMBER: US 60/584,829
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: US 60/583,621
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: US 60/584,800
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: US 12/139,269
;  PRIOR FILING DATE: 2008-06-13
;  PRIOR APPLICATION NUMBER: US 11/172,740
;  PRIOR FILING DATE: 2005-06-30
;  PRIOR APPLICATION NUMBER: US 60/584,800
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: US 60/583,621
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: US 60/584,829
;  PRIOR FILING DATE: 2004-06-30
;  NUMBER OF SEQ ID NOS: 7796
; SEQ ID NO 3289
;  LENGTH: 383
;  TYPE: PRT
;  ORGANISM: Arabidopsis thaliana
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(383)
;  OTHER INFORMATION: useful for making plants with increased salt and oxidative stress
;  OTHER INFORMATION:tolerance as described in USSN 11/858,117
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(383)
;  OTHER INFORMATION: Ceres SEEDLINE ID no.ME18973
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (115)..(135)
;  OTHER INFORMATION: Pfam Name: IQ
;  OTHER INFORMATION:Pfam Description: IQ calmodulin-binding motif
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(383)

;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(383)
;  OTHER INFORMATION: Functional Homolog Of Ceres SEEDLINE ID no. ME06748
US-13-644-359-3289

  Query Match             100.0%;  Score 1961;  DB 8;  Length 383;
  Best Local Similarity   100.0%;  
  Matches  383;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGRATRWFKGLFGIKPSSCSGTDSGTISNRLDRSLCDSYETIPPNISEKEAAWLRSFYAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGRATRWFKGLFGIKPSSCSGTDSGTISNRLDRSLCDSYETIPPNISEKEAAWLRSFYAA 60

Qy         61 GEEEKERRTHAIA VAAATAAAADAAVAAAKAAAAVVRLQGQGKSGPLGGGKSREHRAAMQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GEEEKERRTHAIA VAAATAAAADAAVAAAKAAAAVVRLQGQGKSGPLGGGKSREHRAAMQ 120

Qy        121 IQCAFRGYLARKALRALRGVVKIQALVRGFLVRNQAAATLRSMEALVRAQKTVKIQRALR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IQCAFRGYLARKALRALRGVVKIQALVRGFLVRNQAAATLRSMEALVRAQKTVKIQRALR 180

Qy        181 RNGNAAPARKSTERFSGSLENRNNGEETAKIVEVDTGTRPGTYRIRAPVLSGSDFLDNPF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RNGNAAPARKSTERFSGSLENRNNGEETAKIVEVDTGTRPGTYRIRAPVLSGSDFLDNPF 240

Qy        241 RRTLSSPLSGRVPPRLSMPKPEWEECSSKFPTAQSTPRFSGGSPARSVCCSGGGVEAEVD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 RRTLSSPLSGRVPPRLSMPKPEWEECSSKFPTAQSTPRFSGGSPARSVCCSGGGVEAEVD 300

Qy        301 TEADANRFCFLSGEFNSGYMADTTSFRAKLRSHSAPRQRPESNASAGGWRRSIGGGGVRM 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TEADANRFCFLSGEFNSGYMADTTSFRAKLRSHSAPRQRPESNASAGGWRRSIGGGGVRM 360

Qy        361 QRQSCSGVREAVVGNIERRRMRW 383
              |||||||||||||||||||||||
Db        361 QRQSCSGVREAVVGNIERRRMRW 383

Accordingly, Nadzan et al. anticipated the claimed invention.
Conclusions
9.	Claims 15-21 are rejected.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663